This Cause coming on this day to be heard before this Court, in the presence of Counsel learned in the Law The Substance of the Complainant’s Bill and the Defendants Answers was opened and the Marriage Articles were read; Whereupon and upon Debate of the Matter and hearing what could be alledged on both sides, This Court doth think fit and accordingly doth *503Order and Decree, That within one Month after the Date hereof the said John Gibbes one of the Defendants in this Suit shall and he is hereby directed and required to pay and deliver over to the said William Raven the Complainant all and Singular the residuary Estate of the said Elizabeth Gibbes deceased of what nature or kind soever now in his hands together with all Books Bonds Mortgages and other Vouchers of or Securities for the Credits belonging to the said Estate of the said Elizabeth according to the four several Inventories accounts or Schedules referred to and taken as part of the Separate Answer of the said Gibbes, and also the said Indenture of Marriage Articles, Provided nevertheless, And it by this Court is Ordered and Required on the part of the said William Raven Complainant that he the said William Raven Do and shall at the same time Give grant execute and deliver to the said John Gibbes his Executors and Administrators good and sufficient Releases and Discharges of all Claims and Demands whatsoever which he at any time heretofore had or now hath or can Claim as Residuary Legatee aforesaid against him the said John Gibbes as Executor aforesaid. And it is further provided Ordered and Decreed that he the said William Raven shall at any time of payment and Delivery aforesaid Give Grant Execute and Deliver unto the said John Gibbes his heirs Administrators and Assigns . . . Security to . . . save harmless . . . John Gibbes his heirs . . . and his and their Lands Tenements Goods and Chattels of and from all further and other Debts Legacies or Demands whatsoever in Law or Equity which at any time hereafter may be sued for and Recovered against him the said John Gibbes as Executor aforesaid, and from all Costs Charges and Expences which may attend the same or any thing relative thereto. And it is further Ordered and Decreed that the said Defendant Henry Bedon be and he is hereby Discharged of the Trust which Devolved upon him as Surviving Trustee of the said Marriage Articles or as being a Trustee named therein to all Intents and purposes whatsoever And finally that the whole Costs of this Suit be paid out of the Residuary Estate to be taxed by the Master of this Court.
Alexr Stewart Register in Chancery